Citation Nr: 1020821	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  08-12 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a disability rating greater than 
10 percent prior to August 16, 2008, and greater than 
20 percent thereafter, for a low back disability.

2.  Entitlement to an earlier effective date than May 22, 
2003, for a grant of service connection for a low back 
disability.

3.  Entitlement to an earlier effective date than August 16, 
2008, for a 20 percent rating for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant & his wife


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from April 1968 to March 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2007 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.  A Travel Board hearing was held at 
the RO in August 2009.

In a September 2008 rating decision, the RO assigned a higher 
20 percent rating for the Veteran's service-connected history 
of acute lumbosacral spine with residual lumbar spondylosis 
and degenerative scoliosis ("low back disability") 
effective August 16, 2008.  The Veteran has continued to 
disagree with the disability ratings assigned for his 
service-connected low back disability and with the effective 
date of August 16, 2008, for the higher 20 percent rating.  
Accordingly, these issues are as stated on the title page of 
this decision. 

The Board notes that, in Rice v. Shinseki, the United States 
Court of Appeals for Veterans Claims (Court) recently held 
that a TDIU claim cannot be considered separate and apart 
from an increased rating claim.  See Rice v. Shinseki, 22 
Vet. App. 447 (2009).  Instead, the Court held that a TDIU 
claim is an attempt to obtain an appropriate rating for a 
service-connected disability.  The Court also found in Rice 
that, when entitlement to a TDIU is raised during the 
adjudicatory process of the underlying disability, it is part 
of the claim for benefits for the underlying disability.  The 
record in this case indicates that the Veteran has asserted 
that he is not employable by reason of his service-connected 
low back disability.  In light of Rice, and because it 
appears that the record reasonably raises a TDIU claim, this 
claim is considered with the Veteran's request for a higher 
rating for his low back disability, is addressed in the 
REMAND portion of the decision below, and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the Veteran if further action is required 
on his part.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The competent medical evidence shows that the Veteran's 
service-connected low back disability is manifested by, at 
worst, lumbar spine flexion limited to 80 degrees with 
moderate discomfort due to pain prior to August 16, 2008, and 
by, at worst, lumbar spine flexion limited to 45 degrees with 
moderate pain thereafter.

3.  The Veteran's original claim of service connection for a 
low back disability was denied in a rating decision dated on 
December 26, 1973, and issued to the Veteran on January 11, 
1974; this decision was not appealed and became final.

4.  The Veteran's request to reopen his previously denied 
service connection claim for a low back disability was dated 
on May 19, 2003, and date-stamped as received by the RO on 
May 22, 2003.

5.  There is no correspondence in the claims file dated 
between January 11, 1974, when the rating decision was issued 
which denied the Veteran's original service connection claim 
for a low back disability, and May 22, 2003, when his request 
to reopen this claim was received by VA, which could be 
construed as a formal or informal service connection claim 
for a low back disability.

6.  Service connection has been in effect for a low back 
disability since May 22, 2003.

7.  In a rating decision dated on May 31, 2006, and issued to 
the Veteran and his service representative on July 25, 2006, 
the RO granted service connection for a low back disability 
and assigned a 10 percent rating effective May 22, 2003.

8.  The Veteran's increased rating claim for a low back 
disability was dated on November 27, 2006, and date-stamped 
as received by the RO on December 7, 2006.

9.  There is no correspondence in the claims file dated 
between July 25, 2006, when the rating decision was issued 
which granted the Veteran's service connection claim for a 
low back disability and assigned a 10 percent rating 
effective May 22, 2003, and December 7, 2006, when his 
increased rating claim for a low back disability was received 
by VA, which could be construed as a formal or informal 
increased rating claim for a low back disability.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 
10 percent prior to August 16, 2008, and greater than 
20 percent thereafter, for a history of acute lumbosacral 
strain with residual lumbar spondylosis and degenerative 
scoliosis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, 
Diagnostic Code (DC) 5237 (2009).

2.  The criteria for an effective date earlier than May 22, 
2003, for a grant of service connection for a history of 
acute lumbosacral strain with residual lumbar spondylosis and 
degenerative scoliosis have not been met.  38 U.S.C.A. 
§§ 5101(a), 5110, 5111 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.1, 3.4(b)(1), 3.31, 3.105(a), 3.151(a), 3.400 (2009).

3.  The criteria for an effective date earlier than 
August 16, 2008, for a 20 percent rating for a history of 
acute lumbosacral strain with residual lumbar spondylosis and 
degenerative scoliosis have not been met.  38 U.S.C.A. 
§§ 5101(a), 5110, 5111 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.1, 3.4(b)(1), 3.31, 3.105(a), 3.151(a), 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

With respect to the Veteran's increased rating claim for a 
history of acute lumbosacral strain with residual lumbar 
spondylosis and degenerative scoliosis, the Board notes that, 
in a claim for increase, the VCAA requires only generic 
notice as to the type of evidence needed to substantiate the 
claim, namely, evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on employment, as well as general notice regarding how 
disability ratings and effective dates are assigned.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub. 
nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009).  Here, the Veteran was provided with Vazquez-Flores 
notice in June 2008.

The Veteran's earlier effective date claims are "downstream 
elements" of the RO's grant of service connection for a 
history of acute lumbosacral strain with residual lumbar 
spondylosis and degenerative scoliosis in an unappealed May 
2006 rating decision.  To the extent that Dingess requires 
more extensive notice as to potential downstream issues such 
as disability rating and effective date, because the 
unappealed May 2006 rating decision was fully favorable to 
the Veteran on the issue of service connection for a history 
of acute lumbosacral strain with residual lumbar spondylosis 
and degenerative scoliosis, and because the Veteran's earlier 
effective date claims are being denied in this decision, the 
Board finds no prejudice to the Veteran in proceeding with 
the present decision and any defect with respect to that 
aspect of the notice requirement is rendered moot.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
Dingess, the Court held that, in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See Dingess, 19 Vet. 
App. at 490-91.    

In any event, the Board notes that, in letters dated in 
December 2006 and in October and November 2007, VA notified 
the Veteran of the information and evidence needed to 
substantiate and complete his earlier effective date claims, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Accordingly, with 
respect to the claims adjudicated in this decision, the Board 
finds that VA met its duty to notify the Veteran of his 
rights and responsibilities under the VCAA.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the etiology and severity of disabilities, and 
by affording him the opportunity to give testimony before the 
Board in August 2009.  It appears that all known and 
available records relevant to the issues here on appeal have 
been obtained and are associated with the Veteran's claims 
file.  In a December 2007 letter, H.M.B., M.D., stated that 
he had treated the Veteran between 1985 and 1991 for "a 
recurrence for a lower back problem" although he could not 
remember the specific problem for which he had treated the 
Veteran.  Dr. H.M.B. also stated that the Veteran's medical 
records for that time period no longer existed and were not 
available for review.  The Social Security Administration 
(SSA) notified VA in July 2009 that the Veteran was not in 
receipt of SSA disability benefits.  Additionally, the 
examinations provided and medical opinions obtained are 
adequate for rating purposes as the examinations were 
performed based upon a review of the pertinent medical 
evidence and complaints of the Veteran and the opinions 
provided include well-reasoned rationale.  Thus, the Board 
finds that VA has done everything reasonably possible to 
notify and to assist the Veteran and that no further action 
is necessary to meet the requirements of the VCAA.  As such, 
the Board will now turn to the merits of the Veteran's 
claims.

Increased Rating Claim

The Veteran contends that his service-connected history of 
acute lumbosacral strain with residual lumbar spondylosis and 
degenerative scoliosis ("low back disability") is more 
disabling than currently evaluated.  The Veteran specifically 
testified that he experienced "massive" low back pain which 
prevented him from moving in any direction without pain.  He 
also testified that he needed daily periods of bed rest 
although these were not prescribed by a physician.  He 
testified further that his service-connected low back 
disability was manifested by leg weakness which caused him to 
experience frequent falls.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).  Separate diagnostic 
codes identify the various disabilities and the criteria that 
must be met for specific ratings.  The regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole recorded history.  38 C.F.R. 
§ 4.2 (2009); see Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The Veteran's service-connected low back disability currently 
is evaluated as 10 percent disabling prior to August 16, 
2008, and as 20 percent disabling thereafter under 38 C.F.R. 
§ 4.71a, DC 5237.  See 38 C.F.R. § 4.71a, DC 5237 (2009).

Under DC 5237, a 10 percent rating is warranted for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees, forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees, the combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 
235 degrees, the combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 
335 degrees, or muscle spasm, guarding, localized tenderness 
not resulting in abnormal gait or abnormal spinal contour, or 
vertebral body fracture with loss of 50 percent more of the 
height.  A 20 percent rating is warranted for forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees, forward flexion of the cervical 
spine greater than 15 degrees but not greater than 
30 degrees, the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees, the combined range of 
motion of the cervical spine greater than 270 degrees, or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent rating 
is warranted for evidence of unfavorable ankylosis of the 
entire cervical spine, forward flexion of the thoracolumbar 
spine to 30 degrees or less, or favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent rating is warranted 
for evidence of unfavorable ankylosis of the entire 
thoracolumbar spine.  A maximum 100 percent rating is 
warranted for evidence of unfavorable ankylosis of the entire 
spine.  These ratings are assigned with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease.  See 38 C.F.R. § 4.71a, DC 5237 (2009).

The combined range of motion refers to the sum of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation. The normal combined range of motion of 
the cervical spine is 340 degrees, and the thoracolumbar 
spine is 240 degrees.  Associated objective neurological 
abnormalities (e.g., bladder and bowel impairment) are to be 
evaluated separately.

Under 38 C.F.R. §§ 4.40 and 4.45, a Veteran's pain, swelling, 
weakness, and excess fatigability must be considered when 
determining the appropriate evaluation for a disability using 
the limitation of motion diagnostic codes.  See Johnson v. 
Brown, 9 Vet. App. 7, 10 (1996). The Court held in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), that all complaints of pain, 
fatigability, etc., shall be considered when put forth by a 
Veteran.  Therefore, consistent with DeLuca and 38 C.F.R. § 
4.59 (which requires consideration of painful motion with any 
form of arthritis), the Veteran's complaints of pain have 
been considered in the Board's review of the diagnostic codes 
for limitation of motion.

The Board finds that the preponderance of the evidence is 
against the Veteran's claim for a disability rating greater 
than 10 percent prior to August 16, 2008, and greater than 
20 percent thereafter, for a low back disability.  The 
competent and probative medical evidence shows that the 
Veteran's service-connected low back disability was, at 
worst, minimally disabling prior to August 16, 2008.  VA 
examination in April 2006 showed forward flexion of the 
lumbosacral spine limited to 80 degrees with increased pain 
but no additional limitation of motion after repetitive use.  
X-rays of the lumbosacral spine also showed mildly 
degenerative changes throughout with severe spondylosis at 
L3-4 and no fracture or lesions.  The assessment included 
moderate lumbar spondylosis with mild to moderate 
degenerative scoliosis.

VA examination in June 2007 showed that the Veteran's forward 
flexion of the lumbosacral spine was unchanged from April 
2006 because it again was limited to 80 degrees.  There was 
no change in the lumbosacral spine range of motion on 
repetitive motion although there was pain throughout the full 
arc of motion.  There also was tenderness to palpation in the 
lower lumbar spine.  X-rays showed mild scoliosis and disc 
space narrowing "which is partly related to the scoliosis" 
and osteophytes ventrally on the L2, L3, and L4 vertebral 
bodies.  There was no evidence anterolisthesis or 
retrolisthesis.  The VA examiner noted the presence of 
moderate discomfort on examination of the lumbar spine.  The 
assessment was moderate to severe degenerative scoliosis of 
the lumbar spine.  

A private outpatient treatment record from "Medi-Quik 
Clinic" dated in August 2007 shows that the Veteran was 
treated for chronic low back pain.  X-rays of the lumbar 
spine showed disc degeneration and reactive spondylosis at 
L3-4 secondary to mild scoliosis.  A VA computerized 
tomography (CT) scan of the Veteran's lumbar spine in March 
2008 showed diffuse degenerative changes with scoliosis but 
no evidence of root compression.

The Board acknowledges that the Veteran consistently 
complained of severe low back pain prior to August 16, 2008.  
The Board also acknowledges that the objective medical 
evidence showed worsening of the Veteran's lumbar spine 
scoliosis between April 2006 and June 2007.  The Board notes 
in this regard that, although x-rays showed only the presence 
of mild scoliosis in June 2007, the VA examiner concluded 
that the Veteran had moderate discomfort in his lumbar spine 
and diagnosed him as having moderate to severe degenerative 
scoliosis of the lumbar spine.  Although the Board has 
reviewed all of the medical evidence of record 
sympathetically, this evidence does not show, however, that 
the Veteran's moderate to severe lumbar spine scoliosis 
resulted from severe muscle spasm or guarding as is required 
for a higher disability rating under DC 5237.  See 38 C.F.R. 
§ 4.71a, DC 5237 (2009).  The evidence also does not indicate 
that the Veteran's forward flexion worsened to the extent 
that a higher disability rating is warranted based on 
limitation of motion of the lumbosacral spine.  The Veteran's 
forward flexion also was limited only to 80 degrees on VA 
examinations in April 2006 and in June 2007, warranting, at 
best, a 10 percent rating under DC 5237.  Id.  Thus, the 
Board finds that the criteria for a disability rating greater 
than 10 percent prior to August 16, 2008, for a low back 
disability have not been met.

The Veteran also is not entitled to a disability rating 
greater than 20 percent since August 16, 2008, for his 
service-connected low back disability.  Although the Board 
has reviewed the medical evidence of record sympathetically, 
these records show that, on VA examination on August 16, 
2008, the Veteran's forward flexion of the thoracolumbar 
spine was limited to 45 degrees.  The Veteran experienced 
pain with extremes of motion but there was no increased pain 
or decreased motion on repetitive range of motion testing.  
X-rays showed significant degenerative disc disease at 
multiple levels with marked scoliosis convexity to the left.  
The VA examiner reviewed the Veteran's March 2008 CT scan and 
concluded that there was no evidence of spinal or foraminal 
stenosis.  This examiner also noted that an electromyograph 
(EMG) showed no evidence of lumbosacral radiculopathy in 
either of the Veteran's lower extremities.  The assessment 
included moderate multi-level degenerative disc disease of 
the lumbar spine and marked scoliosis convex left.  Following 
VA neurology outpatient treatment in July 2009, the VA 
examiner stated that the Veteran's chronic pain most likely 
was related to escoliosis and advanced spondylosis "added to 
evident vascular dysfunction" of the left lower extremity.

The Board notes that the Veteran's forward flexion was 
limited to 45 degrees on VA examination on August 16, 2008, 
which is well within the range of lumbar spine flexion 
(greater than 30 degrees but not greater than 60 degrees) for 
a 20 percent rating under DC 5237.  See 38 C.F.R. § 4.71a, 
DC 5237 (2009).  There is no indication, however, that the 
Veteran has experienced forward flexion of the thoracolumbar 
spine to 30 degrees or less, forward flexion of the cervical 
spine to 15 degrees or less, or favorable or unfavorable 
ankylosis in any spinal segment or in the entire spine such 
that a higher disability rating is warranted under DC 5237.  
There are no findings of ankylosis in the medical evidence of 
record dated since August 16, 2008.

The Board also acknowledges the Veteran's continuing 
complaints of low back pain.  These complaints are reflected 
in the medical evidence showing that the Veteran's worsening 
forward flexion was accompanied by pain throughout range of 
motion testing.  Unfortunately, the VA examiner concluded in 
August 2008 that, although it was feasible that the Veteran's 
low back pain could limit his function,  he could not express 
any additional limitation of motion due to pain to a degree 
of medical certainty.  The objective evidence again does not 
show that the Veteran's scoliosis resulted from any muscle 
spasm or guarding.  Nor did the Veteran report that he 
experienced any muscle spasm in the lumbosacral spine.  
Instead, the evidence shows that the Veteran had 5/5 (or 
full) muscle strength in the right lower extremity and 
4/5 muscle strength in the left lower extremity.  Without 
medical evidence showing forward flexion of the cervical 
spine 15 degrees or less or favorable ankylosis of the entire 
spine (i.e., a 30 percent rating under DC 5237), the Board 
finds that the criteria for a disability rating greater than 
20 percent effective August 16, 2008, for a service-connected 
low back disability are not met.

The Veteran has testified that he experienced bladder 
impairment as a result of his service-connected low back 
disability.  Although the General Rating Formula for 
evaluating spine disabilities provides that associated 
objective neurological abnormalities (e.g., bladder and bowel 
impairment) are to be evaluated separately, the Board finds 
that there is no objective evidence that any bladder or bowel 
impairment is associated with the Veteran's service-connected 
low back disability such that a separate rating is warranted.  
The Veteran did not report experiencing any bladder or bowel 
impairment at his VA examination in April 2006 and no such 
impairments were noted by the VA examiner.  The Veteran 
stated at his VA examination in June 2007 that he had bowel 
or bladder dysfunction when he coughed and sneezed and lost 
control at those times "otherwise he has control."  The 
Veteran also stated at his most recent VA examination in 
August 2008 that he had frequent urination but denied any 
changes in his bowel functions.  No objective evidence was 
provided by either of the VA examiners who saw the Veteran in 
June 2007 and in August 2008 to support his assertion that he 
had experienced neurological abnormalities associated with 
his service-connected low back disability.  The Veteran also 
has not submitted any medical evidence to support his 
assertion that he experiences bowel or bladder impairment as 
secondary to his service-connected low back disability.  
Absent objective evidence of neurological abnormalities 
associated with the Veteran's service-connected low back 
disability, the Board finds that a separate rating for a 
neurological abnormality is not warranted.

Extraschedular

The Board must consider whether the Veteran is entitled to 
consideration for referral for the assignment of an 
extraschedular rating for his service-connected low back 
disability.  38 C.F.R. § 3.321 (2009); Barringer v. Peake, 22 
Vet. App. 242, 243-44 (2008) (noting that the issue of an 
extraschedular rating is a component of a claim for an 
increased rating and referral for consideration must be 
addressed either when raised by the Veteran or reasonably 
raised by the record).  

An extraschedular evaluation is for consideration where a 
service-connected disability presents an exceptional or 
unusual disability picture with marked interference with 
employment or frequent periods of hospitalization that render 
impractical the application of the regular schedular 
standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate 
the severity and symptomatology of the Veteran's service-
connected disability. Thun v. Peake, 22 Vet. App. 111, 115 
(2008). 

If there is an exceptional or unusual disability picture, 
then the Board must consider whether the disability picture 
exhibits other factors such as marked interference with 
employment and frequent periods of hospitalization.  Id. at 
115-116. When those two elements are met, the appeal must be 
referred for consideration of the assignment of an 
extraschedular rating. Otherwise, the schedular evaluation is 
adequate, and referral is not required. 38 C.F.R. § 
3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluations assigned for the 
Veteran's service-connected low back disability are not 
inadequate in this case.  Additionally, the diagnostic 
criteria adequately describe the severity and symptomatology 
of the Veteran's service-connected low back disability.  As 
discussed above, the Veteran's forward flexion of the lumbar 
spine was not less than 45 degrees at any time during the 
appeal period.  Although the Veteran reported that he 
experienced significant low back pain, and although there was 
x-ray evidence of scoliosis, there was no objective evidence 
which indicated that his lumbar spine scoliosis had resulted 
from muscle spasm or guarding severe enough to warrant a 
higher disability rating.  Nor could the impact of the 
Veteran's low back pain on his functioning be described by 
any of the Veteran's VA examiners in terms of additional 
degrees of lost motion in the lumbosacral spine using the 
DeLuca criteria.  

Moreover, the evidence does not demonstrate other related 
factors such as marked interference with employment and 
frequent hospitalization.  The Veteran reported at all of the 
VA examinations conducted during the pendency of this appeal 
that he was employed in coil manufacturing.  Although the 
Veteran also reported that he experienced low back pain 
throughout the work day, he stated that he generally worked 
through the pain and only took vacation days when then pain 
became too intense to continue working.  The Veteran 
submitted work records showing his vacation days used between 
2001 and 2008.  The Veteran subsequently testified in August 
2009 that he had been fired in January 2009 for what he 
described as "job abandonment."  He also testified that he 
was not given any documentation from his former employer that 
his dismissal in January 2009 was due to a service-connected 
disability.  A review of the medical evidence of record also 
does not show that the Veteran's service-connected low back 
disability interfered markedly with his former employment.  
The Veteran also was not hospitalized for this disability.  
In light of the above, the Board finds that the criteria for 
submission for assignment of an extraschedular rating for the 
Veteran's service-connected low back disability pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

Earlier Effective Date Claims

The Veteran contends that he is entitled to an earlier 
effective date than May 22, 2003, for the grant of service 
connection for a low back disability.  When he filed his 
claim in December 2006, the Veteran contended that the 
appropriate effective date for his service-connected low back 
disability should be the date that he filed his original 
claim in 1972.  He testified before the Board in August 2009 
that, at the time that he filed his original claim in 1972, 
he was not aware of the time limits for initiating an appeal 
with VA.  He also testified in August 2009 that the 
appropriate effective date for the 20 percent rating 
currently assigned for his service-connected low back 
disability should be May 22, 2003, the date that he filed his 
most recent claim.  

In general, except as otherwise provided, the effective date 
of an evaluation an award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.

A "claim" is defined broadly to include a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication indicating an intent to apply for 
a benefit under the laws administered by the VA may be 
considered an informal claim provided it identifies, but not 
necessarily with specificity, the benefit sought.  See 38 
C.F.R. § 3.155(a).  To determine when a claim was received, 
the Board must review all communications in the claims file 
that may be construed as an application or claim.  See 
Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not 
been filed, the RO will forward an application form to the 
claimant for execution.  If the RO receives a complete 
application from the claimant within one year from the date 
it was sent, the RO will consider it filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155 (2009).

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of entitlement to an effective 
date earlier than May 22, 2003, for the grant of service 
connection for a low back disability.  A review of the claims 
file shows that the Veteran's original service connection 
claim for a low back disability was date-stamped as received 
by the RO on September 6, 1973.  The next relevant 
correspondence occurred when the Veteran provided a completed 
VA Form 21-4176, "Report of Accidental Injury," which was 
date-stamped as received by the RO on September 26, 1973.  
The Veteran stated on this form that he had injured his back 
during service in May or June 1968 when he fell down in a 
walk-in cooler while moving crates of milk.  The Veteran 
underwent VA examination in November 1973 and was diagnosed 
as having lumbosacral strain with minimal scoliosis.  As 
noted in the Introduction, the RO denied the Veteran's 
service connection claim for a low back disability in a 
rating decision dated on December 26, 1973, and issued to the 
Veteran on January 11, 1974.  The Board notes that this 
decision was mailed to the Veteran at the same mailing 
address which he had used in all correspondence with VA since 
he had filed his service connection claim.  There is no 
indication that the Veteran's copy of the rating decision was 
returned as undeliverable by the postal service.  The next 
relevant correspondence was dated on May 19, 2003, and date-
stamped as received by the RO on May 22, 2003, when the 
Veteran filed his request to reopen the previously denied 
service connection claim for a low back disability.

The Board notes that a review of the correspondence in the 
claims file dated between January 11, 1974, and May 22, 2003, 
does not show an informal or formal request to reopen the 
previously denied service connection claim for a low back 
disability.  Documents in the claims file dated between 
January 1974 and May 2003 relate to the validity of a debt 
that the Veteran had incurred and a service connection claim 
for a left foot injury.  The Veteran submitted several 
medical release forms to VA which were related to his left 
foot injury but did not mention his previously denied service 
connection claim for a low back disability on any of these 
forms.  He also submitted several lay statements to VA during 
this time period but did not mention his previously denied 
service connection claim for a low back disability in any of 
this correspondence.  The medical records obtained by VA 
and/or provided by the Veteran between January 1974 and May 
2003 related to treatment for bilateral inguinal hernias and 
a left foot injury.  There is no indication in the medical 
records obtained between January 1974 and May 2003 that the 
Veteran sought treatment for a low back disability.  As noted 
above, a letter from Dr. H.M.B. dated in December 2007 
indicated that this physician had treated the Veteran for a 
low back problem between 1985 and 1991 but records of this 
treatment were no longer available.  The Board observes that 
Dr. H.M.B.'s letter was received in December 2007 after the 
Veteran had filed his request to reopen a previously denied 
service connection claim for a low back disability in May 
2003.  The Board also observes that Dr. H.M.B. was not among 
the private physicians identified by the Veteran between 
January 1974 and May 2003 as having relevant medical records 
that VA should attempt to obtain.  Nor did the Veteran 
provide a medical records release form for Dr. H.M.B. between 
January 1974 and May 2003.    

The Board observes that the laws and regulations pertaining 
to effective dates are clear.  The effective date of an 
evaluation or award of compensation or dependency and 
indemnity compensation based on an original claim will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  No request to reopen a previously denied service 
connection claim for a low back disability was received by VA 
prior to May 22, 2003.  Given the foregoing, the Board finds 
that the criteria for an effective date earlier than May 22. 
2003, for a grant of service connection for a history of 
acute lumbosacral strain with residual lumbar spondylosis and 
degenerative scoliosis have not been met.

The Board finally finds that the preponderance of the 
evidence is against the Veteran's claim of entitlement to an 
effective date earlier than August 16, 2008, for an award of 
a 20 percent rating for the Veteran's service-connected low 
back disability.  As noted above, the Veteran filed his most 
recent request to reopen a previously denied claim of service 
connection for a low back disability on May 22, 2003.  The RO 
denied this claim in a rating decision dated on June 7, 2004, 
and issued to the Veteran and his service representative on 
June 10, 2004.  The Veteran disagreed with this decision 
later in June 2004.  The RO promulgated a Statement of the 
Case on this claim in January 2005.  The Veteran perfected a 
timely appeal on this claim in February 2005.  In a rating 
decision dated on May 31, 2006, and issued to the Veteran and 
his service representative on July 25, 2006, a Decision 
Review Officer (DRO) at the RO granted service connection for 
a low back disability and assigned a 10 percent rating 
effective May 22, 2003.  The DRO concluded that May 22, 2003, 
was the appropriate effective date because that was the date 
of receipt of the Veteran's request to reopen the previously 
denied service connection claim for a low back disability.  
The next relevant correspondence in this claims file was a VA 
Form 21-4138 dated on November 27, 2006, and date-stamped as 
received by the RO on December 7, 2006, in which the Veteran 
stated that service connection currently was in effect for a 
low back disability at 10 percent and "[s]ince this 
condition is much worse, I wish to ask for an increase in the 
evaluation."  

The Board notes that a review of the correspondence in the 
claims file dated between July 25, 2006, and December 7, 
2006, does not show an informal or formal increased rating 
claim for a low back disability.  The only correspondence in 
the claims file dated between July 25, 2006, when the RO 
issued a rating decision granting service connection and 
assigning a 10 percent rating for a low back disability, and 
December 7, 2006, when the Veteran's increased rating claim 
for a  low back disability was received by the RO, consisted 
of a VA letter enclosing a courtesy copy of the May 2006 
rating decision sent to the Veteran's congressional 
representative and a completed copy of a VA Form 21-686c, 
"Declaration of Status of Dependents."  The Veteran 
reported on this form only that he lived with his wife and 
they had no children.  It appears that VA also verified the 
Social Security Number with of the Veteran's wife with the 
Social Security Administration in August 2006 as a copy of 
this confirmation is in the claims file.

The Board acknowledges again that the Veteran testified in 
August 2009 that his back pain was "too massive for me to 
move" and had been this way since he filed his claim in 
2003.  The Veteran also testified that his service-connected 
low back disability had resulted in frequent falls and 
weakness in his lower extremities, especially in his left 
leg.  The objective evidence of record does not support the 
Veteran's lay testimony, however, such that an effective date 
earlier than August 16, 2008, is warranted for the 20 percent 
rating currently assigned for his service-connected low back 
disability.  As discussed above, prior to August 16, 2008, 
the Veteran's service-connected low back disability warranted 
only a 10 percent rating based on painful limitation of 
motion.  Forward flexion was limited only to 80 degrees on VA 
examination in July 2007, within the rating criteria for a 
10 percent rating under DC 5237.  See 38 C.F.R. § 4.71a, 
DC 5237 (2009).  A review of the claims file also shows that 
the Veteran's service-connected low back disability had 
worsened on VA examination on August 16, 2008.  At that 
examination, the Veteran's forward flexion was limited to 
45 degrees which warranted a 20 percent rating under DC 5237.  
Id.  Between July 25, 2006, and December 7, 2006, the Veteran 
did not indicate any intent to file an informal or formal 
increased rating claim for a low back disability.

The Board observes that the laws and regulations pertaining 
to effective dates are clear.  The effective date of an 
evaluation or award of compensation or dependency and 
indemnity compensation based on an original claim will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  No increased rating claim for a low back disability 
was received by VA prior to December 7, 2006.  The medical 
evidence obtained after the Veteran filed his increased 
rating claim for a low back disability on December 7, 2006, 
did not support assigning a 20 percent rating prior to 
August 16, 2008 (as discussed above).  In other words, 
entitlement to a 20 percent rating for a service-connected 
low back disability did not arise prior to August 16, 2008.  
Given the foregoing, the Board finds that the criteria for an 
effective date earlier than August 16, 2008, for a 20 percent 
rating for a history of acute lumbosacral strain with 
residual lumbar spondylosis and degenerative scoliosis have 
not been met.

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 
1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit 
of the doubt rule is inapplicable when the preponderance of 
the evidence is found to be against the claimant"); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a disability rating greater than 10 percent 
prior to August 16, 2008, and greater than 20 percent 
thereafter, for a low back disability is denied.

Entitlement to an earlier effective date than May 22, 2003, 
for a grant of service connection for a low back disability 
is denied.

Entitlement to an earlier effective date than August 16, 
2008, for a 20 percent rating for a low back disability is 
denied.


REMAND

As noted in the Introduction, a review of the record 
indicates that the Veteran contends that he is not employable 
by reason of his service-connected disabilities.  The Veteran 
reported on VA examination in April 2006 that, although he 
worked as a coil operator, "he has quite a bit of difficulty 
working" and worked "with a lot of pain."  He stated that 
he took off 1 day about every 3 weeks due to incapacitating 
pain from his service-connected left foot and low back 
disabilities.  The Veteran reported on VA examination in June 
2007 that he had no back problems while working at in a coil 
manufacturing plant.  He stated that he worked through the 
pain because he was "tough."  On VA examination in August 
2008, the Veteran reported that, although he continued to 
work in coil manufacturing, he was on his feet most of the 
day and experienced back pain throughout the day.  He could 
perform his duties at work despite the continuous back pain.  

The Veteran testified before the Board in August 2009 that he 
had been fired from his job in January 2009 after being 
employed for 24 1/2 years in the same job.  He testified that 
he had missed a lot of work due to his back prior to his 
being fired but had taken vacation days when he experienced 
back pain.  The Veteran also testified that, prior his being 
fired, he had been put on a specific job at the plant where 
he worked which was some distance from the restroom.  Owing 
to difficulties with his bladder, which, in his view, stemmed 
from his service-connected low back disability, the Veteran 
testified that he had problems performing his job at this 
location which was some distance from the restroom.  Although 
the Veteran does not meet the schedular criteria for a TDIU, 
in light of Rice v. Shinseki, 22 Vet. App. 447 (2009), and 
the Veteran's contentions regarding his unemployability, and 
because the RO has not adjudicated this claim, it is remanded 
to the RO for adjudication.  See 38 C.F.R. § 4.16 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Issue appropriate notice on the 
appellant's claim of entitlement to TDIU.  
A copy of the notice letter should be 
included in the claims file.

2.  Then, after any development required 
following response from the Veteran, 
schedule the Veteran for an examination to 
determine the impact of his service-
connected disabilities on his 
employability.  The claims file must be 
made available to the examiner(s) for 
review.

The examiner is asked to obtain a complete 
occupational history from the Veteran, if 
possible, and to opine whether, following 
a review of the claims file and physical 
examination of the Veteran, the Veteran's 
service-connected residuals of a coral 
injury to the left foot, history of acute 
lumbosacral strain, depression, and healed 
old fracture of the left wrist, alone or 
in combination, render him unable to 
secure or follow a substantially gainful 
occupation (more than marginal 
employment).  A complete rationale must be 
provided for any opinion(s) expressed.  If 
the requested opinion(s) cannot be 
provided, then the examiner(s) must 
explain why in his or her examination 
report.

3.  Review the VA examination reports 
after completion to ensure that all 
questions asked of the examiners were 
answered to the extent possible.  If they 
were not, return the claims file to the 
examiner(s) and request that the questions 
to answered so that the report is adequate 
for rating purposes.

4.  Thereafter, readjudicate the component 
of the Veteran's claim of entitlement to a 
higher rating for his back disability that 
includes TDIU.  If the benefits sought on 
appeal remain denied, the appellant should 
be provided a supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


